Exhibit 10.1

 



[ex10i_001.jpg] TERM NOTE - INTEREST EXTRA
(Interest Tied to Prime)

 

$400,000.00 Account/Note No. _______________
400 Park Avenue, 20th Floor
New York, NY 10022
September 10, 2015

 

For value received, the undersigned, MYOS CORPORATION, A NEVADA CORPORATION (the
"Borrower"), promises to pay to the order of City National Bank, a national
banking association ("CNB"). at its office in this city, in lawful money of the
United States of America and in immediately available funds, the principal sum
of FOUR HUNDRED THOUSAND AND NO/100THS DOLLARS ($400,000.00), with interest
thereon from the date of disbursement at a rate computed on a basis of a 360-day
year, actual days elapsed, equal to the greater of (a) three and one-half
percent (3.500%) per year, or (b) the "Prime Rate" of CNB, as it exists from
time to time plus one and one-quarter percent (1.250%) per year. The interest
rate under this Note shall never be greater than the lesser of 16.00% or the
maximum rate allowed by applicable law. "Prime Rate" shall mean the rate most
recently announced by CNB at its principal office in Los Angeles, California, as
its "Prime Rate." Any change in the Prime Rate shall become effective on the
same business day on which the Prime Rate shall change, without prior notice to
Borrower.

 

Interest accrued on this Note shall be payable on the last day of each month,
commencing September 30, 2015.

 

Principal shall be payable on the last day of each month in three (3)
consecutive installments of ONE HUNDRED THOUSAND AND NO/100THS DOLLARS
($100,000.00) each, commencing on September 30, 2015, and continuing up to and
including November 30, 2015, with a final installment of ONE HUNDRED THOUSAND
AND NO/100THS DOLLARS ($100,000.00) due and payable in full on December 31,
2015.

 

Anything herein to the contrary notwithstanding, all principal and interest
remaining unpaid on December 31, 2015, shall be immediately due and payable.

 

Borrower shall pay to CNB a late charge of 5.00% or $10.00, whichever is
greater, of any payment not received by CNB on or before the 10th day after the
payment is due.

 

1.           EVENTS OF DEFAULT. The occurrence of any of the following with
respect to any Borrower shall constitute an "Event of Default" hereunder;

 

1.1.           Failure to make any payment of principal or interest when due
under this Note;

 

1.2.           Filing of a petition by or against any of such parties under any
provision of the Bankruptcy Code;

 

1.3.           Appointment of a receiver or an assignee for the benefit of
creditors;

 



1

 



City National Bank TERM NOTE - INTEREST EXTRA   (Interest Tied to Prime)

 

1.4.           Commencement of dissolution or liquidation proceedings or the
disqualification (under any applicable law or regulation) of any of such parties
which is a corporation, partnership, joint venture or any other type of entity;

 

1.5.           Death or incapacity of any of such parties which is an
individual;

 

1.6.           Any financial statement provided by any of such parties to CNB is
false or materially misleading;

 

1.7.           Any material default in the payment or performance of any
obligation, or any default under any provision of any contract or instrument
pursuant to which any of such parties has incurred any obligation for borrowed
money, any purchase obligation or any other liability of any kind to any person
or entity, including CNB;

 

1.8.           Any sale or transfer of all or a substantial or material part of
the assets of any of such parties other than in the ordinary course of business;
or

 

1.9.           Any violation, breach or default under this Note, any letter
agreement, guaranty, security agreement, subordination agreement or any other
contract or instrument executed in connection with this Note or securing this
Note.

 

Should more than one person or entity execute this Note as Borrower, the
obligations of each Borrower shall be joint and several.

 

If this Note is subject to a law that sets maximum loan charges, and that law is
finally interpreted so that the interest or other charges collected, or to be
collected in connection with this Note exceeds the permitted limits, then: (a)
any such charge will be reduced by the amount necessary to reduce the charge to
the permitted limit: and (b) any sums already collected from Borrower which
exceed the permitted limits shall be refunded to Borrower. CNB will refund the
excess either by reducing the principal owed under this Note or by making a
direct payment to Borrower.

 

This Note will be governed by and interpreted in accordance with federal law and
the laws of the State of New York (without reference to such state's conflicts
of law rules). This Note has been accepted by CNB in the State of New York. If
there is a lawsuit, Borrower agrees that venue and jurisdiction will be with any
court of competent jurisdiction located in the State of New York.

 

Borrower represents and warrants to CNB that (a) Borrower's most recent
financial statements that have been delivered to CNB are true, complete and
correct and fairly present the financial condition of Borrower as of the
accounting period referenced on the statements, and there has been no material
adverse change in the financial condition of Borrower since the date of such
financial statements, and (b) Borrower's most recent federal income tax return
and all schedules attached to such return ("Federal Tax Return") that have been
delivered to CNB are a true and correct copy of such Federal Tax Return filed
with the Internal Revenue Service for the tax period ending on the date
indicated in such Federal Tax Return.

 



2

 





City National Bank TERM NOTE - INTEREST EXTRA   (Interest Tied to Prime)

 

"BORROWER"       MYOS CORPORATION,   a Nevada corporation       By:  /s/ Joseph
DosSantos     Joseph DosSantos, CFO/Interim     President/Secretary  

 



3

 



[ex10i_001.jpg] DISBURSEMENT INSTRUCTIONS

 



Branch: NY Legal Service Group, 682
Date: September 10, 2015

 

City National Bank, a national banking association ("CNB") is authorized to
disburse the proceeds of that certain note dated September 10, 2015, in the
amount of $400,000,00 executed by the undersigned Borrower as follows:

 

   Amount  Renewal/Decrease  $400,00.00  TOTAL:  $400,00.00 

 



AUTOMATIC PAYMENTS. Borrower hereby authorizes CNB automatically to deduct from
Borrower's account number __________ the amount of any loan payment. If the
funds in the account are insufficient to cover any payment, CNB shall not be
obligated to advance funds to cover the payment. At any time and for any reason,
Borrower or CNB may voluntarily terminate Automatic Payments.



 



FUTURE DISBURSEMENTS. All proceeds are to be credited to Account Number
_________ at City National Bank.



 

Disburse as Requested by: (identify persons authorized to make requests)
Peter Levy, per verbal or written request.

 

MYOS CORPORATION,   a Nevada corporation       By:  /s/ Joseph DosSantos    
Joseph DosSantos, CFO/Interim     President/Secretary  

 



1

 





[ex10i_001.jpg] CORPORATE RESOLUTION TO OBTAIN
CREDIT AND GRANT SECURITY

 

RECITALS

 

A.           MYOS CORPORATION. a corporation duly organized and existing under
the laws of the State of Nevada ("Corporation"), will be benefited and its
corporate purpose will be served by obtaining loans, advances and/or extensions
of credit and other financial accommodations from City National Bank. a national
banking association ("CNB"), and this Corporation desires to obtain present or
future credit and other financial accommodations from, and/or grant security to,
CNB; and

 

B.           If this Corporation is doing business under a fictitious business
name, the Corporation has filed and published a fictitious business name
statement doing business as N/A and the fictitious business name statement, a
copy of which is attached, is currently in full force and effect.

 

C.           This Corporation desires that certain officers be authorized to act
on its behalf, from time to time, in obtaining such credit from, and/or granting
security to. CNB

 

NOW, THEREFORE, BE IT RESOLVED THAT:

 

1.           AUTHORIZATION. Any one (1) of the following officers of this
Corporation are hereby authorized, empowered and directed to act in accordance
with the terms of these Resolutions:

 



      CFO/Interim     Joseph DosSantos   President/Secretary     Authorized
Person Name   Title  

 

2.           OBTAIN CREDIT. From time to time, with or without security. to
obtain credit and other financial accommodations from CNB, and/or grant security
for such credit or other financial accommodations, upon such terms as such
officer(s), as the case may be, shall approve.

 

3.           SCOPE OF AUTHORITY. Without limiting the generality of the
authority granted, such officer(s) designated in Paragraph 1 above, as the case
may be, are authorized, empowered and directed, from time to time, in the name
and on behalf of the Corporation , to:

 

3.1.           Incur Indebtedness. Incur Indebtedness to CNB. The word
"Indebtedness" as used herein means all debts, obligations and liabilities,
currently existing or now or hereafter made, incurred or created, whether
voluntary or involuntary and however arising or evidenced, whether direct or
acquired by assignment or succession, whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, and whether
liability is individual or joint with others, all renewals, extensions and
modifications thereof, and any interest rate swap or similar agreement entered
into by this Corporation and all attorneys' fees and costs incurred (or
allocable to CNB's in-house counsel) in connection with the negotiation,
preparation, workout, collection and enforcement thereof, whether or not a
lawsuit is filed;

 



1

 





  RESOLUTION TO OBTAIN City National Bank CREDIT AND GRANT SECURITY

 

3.2.     Execute Documents. Execute, deliver and endorse with respect to
Indebtedness to CNB, promissory notes, loan agreements, drafts, applications and
agreements for letters of credit, acceptance agreements, foreign exchange
documentation, international Swaps and Derivatives Association (ISDA) master
agreements, schedules, and credit support documentation, indemnities, waivers,
purchase agreements and other financial undertakings, and other documents and
agreements in connection therewith, and all renewals, extensions or
modifications thereof;

 

3.3.     Grant Security Interest. Grant security interests in, pledge, assign,
transfer, endorse, mortgage or otherwise hypothecate to CNB and execute security
or pledge agreements, financing statements and other security interest
perfection documentation, mortgages and deeds of trust on, and give trust
receipts for, any or all property of this Corporation as may be agreed upon by
any authorized officer(s) as collateral security for any or all Indebtedness of
this Corporation and grant and execute renewals, extensions or modifications
thereof;

 

3.4.     Negotiable Instruments. Sell to, or discount or rediscount with CNB all
negotiable instruments, including, without limitation, promissory notes,
commercial paper, drafts, accounts, acceptances, leases, chattel paper,
contracts, documents, instruments or evidences of debt at any time owned, held
or drawn by this Corporation, and draw, endorse, or transfer any of such
instruments or documents on behalf of this Corporation, and execute and deliver
to CNB all documents and agreements in connection therewith, and al renewals,
extensions or modifications thereof;

 

3.5.     Loan Proceeds. Direct the disposition of the proceeds of any credit
extended by CNB, and deliver to CNB, and accept from CNB delivery of, any
property of this Corporation at any time held or to be held by CNB; and

 

3.6.     Appoint Persons. Appoint persons to act on behalf of this Corporation
to transact any and all acts authorized in Paragraphs 3.1 through 3.5 above. Any
appointments made by any of the authorized officer(s) named herein may be
conclusively relied upon by CNB until CNB is advised otherwise in writing by any
of the so named authorized officer(s).

 

4.            WRITINGS. Any instruments, documents, agreements or other writings
executed under or pursuant to these resolutions (collectively, the
'Resolutions") may be in such form and contain such terms and conditions as may
be required by CNB in its sole discretion, and execution thereof by any
officer(s) or other person authorized under the Resolutions shall be conclusive
evidence of such officer(s) or such other appointed person's and this
Corporation's approval of the terms and conditions thereof.

 

5.            REQUESTS FOR CREDIT. Credit may be requested by this Corporation
from CNB in person, in writing, by telephone, or by other method acceptable to
CNB. This Corporation recognizes and agrees that CNB cannot effectively
determine whether a specific request purportedly made by or on behalf of this
Corporation is actually authorized or authentic. As it is in this Corporation's
best interest that CNB extend credit in response to these forms of requests,
this Corporation assumes all risks regarding the validity, authenticity and due
authorization of any request purporting to be made by or on behalf of this
Corporation. This Corporation is hereby authorized and directed to repay any
credit that is extended by CNB pursuant to any request which CNB in good faith
believes to be authorized, or when the proceeds of any credit are deposited to
the account of this Corporation with CNB, regardless of whether any individual
or entity other than this Corporation may have authority to draw against such
account.

 



2

 





  RESOLUTION TO OBTAIN City National Bank CREDIT AND GRANT SECURITY

 

6.            RATIFICATION/AMENDMENT. The authority given under the Resolutions
shall be retroactive and any and all acts so authorized that are performed prior
to the Resolutions' formal adoption are hereby ratified and affirmed. In the
event two or more resolutions of this Corporation are currently in effect, the
provisions of each shall be cumulative, unless the latest shall specifically
provide otherwise. The authority given hereby shall remain in full force and
effect, shall apply with equal force and effect to the successors of the
officer(s) named herein, and CNB is authorized and requested to rely and act
thereon, until CNB shall have received a certified copy of a further resolution
of the officer(s) of this Corporation amending, rescinding or revoking the
Resolutions.

 

7.            NO LIMITATION BY THIS RESOLUTION. Nothing contained in this
Resolution shall limit the authority of any person to act on behalf of this
Corporation as provided by law, by any agreement or authorization relating to
this Corporation or otherwise.

 

CERTIFICATION

 

I, Joseph DosSantos, Secretary of MYOS CORPORATION, a corporation incorporated
under the laws of the State of Nevada ("Corporation"), do hereby certify that
the foregoing is a full, true and correct copy of Resolutions of the Board of
Directors of the Corporation, duly and validly adopted by the Board of Directors
as required by law, and by the by-laws of the Corporation.

 

I further certify that the Resolutions are still in full force and effect and
have not been amended or revoked, and that the specimen signatures appearing
below are the signatures of the officers authorized to sign for this corporation
by virtue of these Resolutions.

 

AUTHORIZED SIGNATURE[S]:

 

  /s/ Joseph DosSantos     Joseph DosSantos, CFO/Interim     President/Secretary
 

 

IN WITNESS WHEREOF, I have hereunto set my hand as Secretary of the Corporation
this 10th day of September, 2015.

 

By: /s/ Joseph DosSantos     Joseph DosSantos, Secretary  

 



3

 





[ex10i_001.jpg] LOAN FEES AND CHARGES

 





Borrower: Myos Corporation, a Nevada corporation Date: 09/10/2015     Branch
Name and No.: 682-PCS New York       Customer No.: ________ Note No.: _______

 

In connection with the above referenced loan, fees and charges, as estimated,
are as follows:

 

Interest Payment Due on Note No. 235898-30756 to 08/31/2015   $ 962.50          
  Total Estimated Fees   $ 962.50  

 

Actual fees may be higher or lower than estimated fees. Any excess funds will be
deposited to Borrower's Checking. Account or reimbursed by Cashiers Check. If
fees collected are insufficient to cover out of pocket costs, the Borrower will
be billed directly for the balance unless authorization to debit the account is
received.

 

☐      By checking this box, Borrower hereby authorizes City National Bank to
charge the aforementioned fees and charges to depository account number
_________.

 

Myos Corporation, a Nevada Corporation         By: /s/ Joseph DosSantos    
Joseph DosSantos, CFO/Interim     President/Secretary  

 



 

 



 